DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 07/20/2022 and the telephonic communication conducted on 10/07/2022.  Claims 1-20 are pending.  Claims 1, 14, and 20 are independent.
Election/Restrictions
Applicant's election with traverse of Species A (Figures 1, 2, and 6) in the reply filed on 07/20/2022 and telephonic communication conducted on 10/07/2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the examiner to examine Species A-G.  This is not found persuasive because Species A, B, C, F, G, and H includes mutually exclusive characteristics as described in the specification.  The species require a different field of search (e.g., searching different groups/subgroups or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species  However, the examiner has reconsidered to group Species A, D and E into one species for the examination.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 13/941,219, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of parent application 13/941,219.
The disclosure of the prior-filed application, Provisional Application No. 62,288,982, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of provisional application 62,288,982.
The disclosure of the prior-filed application, Provisional Application No. 62/089,281, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of provisional application 62/089,281.
The disclosure of the prior-filed application, Provisional Application No. 62/096,857, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of provisional application 62/096,857.
The disclosure of the prior-filed application, Provisional Application No. 62/103,063, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of provisional application 62/103,063.
The disclosure of the prior-filed application, Provisional Application No. 62/142,195, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of provisional application 62/142,195.
The disclosure of the prior-filed application, Provisional Application No. 62/157,419, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 of this application. Accordingly, claims 1-20 are not entitled to the priority benefit of provisional application 62/157,419.
The earliest date in which the instant application is entitled to the priority benefit of a prior-filed application for claims 1-20 is 08/05/2015, for non-provisional Application No. 14/819,383 (now US Patent No. 9,332,994)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No.: 2015/0018869) in view of Wada et al. (US Pub. No.: 2004/0098035).
Regarding claims 1 and 14, Benz discloses a method directed at obtaining hemostasis of a radial artery after performing a catheterization procedure on a wrist of a patient at an access site of the radial artery (101, Fig. 4), comprising performing the following steps: (a) wrapping and securing a band (11, Fig. 4) around the wrist of the patient at the access site where bleeding is to be stopped (Para. [0068]), said band comprising at least a first balloon (30, Fig. 4) and at least a second balloon (40, Fig. 4); (b) positioning the at least first balloon to provide a first compressive force on an ulnar artery (103, Fig. 4), wherein the at least first balloon has a first surface (upper surface, Fig. 4) in contact with the band; (c) positioning the at least second balloon to provide a second compressive force on the radial artery at the access site (Fig. 4); (d) applying the first compressive force on the ulnar artery by inflating the at least first balloon (Para. [0069]); (e) applying a second compressive force on the radial artery at the access site by inflating the at least second balloon ([0055], [0056], and [0067]-[0073]); (f) continuing to apply the first compressive force to the ulnar artery ([0055], [0056], and [0067]-[0073]); (g) continuing to apply the second compressive force for a duration of time to obtain hemostasis of the radial artery ([0055], [0056], and [0067]-[0073]); wherein the at least first balloon has a boundary including more than one edge (Fig. 4).  Examiner notes that Paragraph [0073] states the following step: “vi) Removing the wristband 10 from the wrist 100. When hemostasis is achieved at the puncture site
105 and arteriotomy 102, for example after one or two hours of compression with patency present in both the ulnar 103 and radial 101 arteries, the syringe or pump is used to slowly withdraw air or gas from the balloons 30, 40 and 70 until the cavities 33,
43 and 73 are empty.”  Examiner submits that this disclosure necessarily requires the step of applying a continuous partial compression to the ulnar artery until hemostasis is achieved.  However, Benz does not disclose that the at least first balloon is connected to the band by a connector only at one edge of the at least first balloon; wherein, upon inflation, the at least first balloon assumes an acute angle orientation with respect to a strap of the band to which the at least first balloon is connected.
Wada teaches, in the same field of endeavor (a method directed at obtaining hemostasis on patient’s limb), a method comprising a first balloon (5, Fig. 4) is connected to a band (2, Fig. 4) by a connector (11, Fig. 4) only at one edge of the first balloon (Figs. 1 and 4); wherein, upon inflation, the first balloon assumes an acute angle orientation with respect to a strap (the strap of the band at which 11 is connected) of the band to which the first balloon is connected (Fig. 4, the first balloon assumes an acute angle orientation with respect to a strap  of the band to which the first balloon is connected).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Benz to include the at least first balloon is connected to the band by a connector only at one edge of the at least first balloon; wherein, upon inflation, the at least first balloon assumes an acute angle orientation with respect to a strap of the band to which the at least first balloon is connected as taught by Wada in order to obtain the advantage of having a better hemostatic effect by enabling the compression force applied to the target site in an oblique direction (Wada, Para. [0133]).
	Regarding claim 2, Benz discloses applying the second compressive force in step (e) comprises applying the second compressive force directly on the access site, the second compressive force in totality being in an oblique direction with respect to a surface of the wrist (Fig. 4).
	Regarding claims 3 and 15, Benz discloses wherein the first compressive force in step (f) is reduced to zero before obtaining hemostasis of the radial artery (Para. [0072], Examiner notes that Benz’s Paragraph [0072] meets the step of reducing the ulnar compressive force to zero before hemostasis is obtained by virtue of its disclosure of performing the Allen’s Test and Reverse Allen’s Test. The well-known tests are used to evaluate the patency of the radial (Allen’s Test) and ulnar (Reverse Allen’s Test) arteries. First, to perform the Allen’s Test, both arteries are compressed fully. Next, the patient is asked to open and close the hand several times while both arteries are compressed, before relaxing the hand. Compression to the radial artery is then removed (i.e. reduced to zero). If the palm and the digits fill with blood (or, in Benz’s case, if the pulse oximeters, plethysmographs, or ultrasound apparatus indicates blood flow), then patency of the radial artery is confirmed. The Reverse Allen’s test is identical to the Allen’s Test, except instead of compressing the ulnar artery, pressure to the ulnar artery is reduced to zero and the radial artery is fully compressed. Examiner takes the position that this step necessarily teaches the cessation of ulnar compression step.
	Regarding claims 4 and 16, Benz discloses wherein the first compressive force in step (f) is maintained at least until hemostasis of radial artery is obtained (see Benz: Paragraph [0073]).
	Regarding claims 5 and 17, Benz discloses wherein the first compressive force is applied before the second compressive force. Examiner notes that for purposes of claims 5 and 17, the first compressive force can reasonably be considered to occur in Benz’s Paragraph [0069], while the second compressive force can reasonably be considered to occur in Benz’s Paragraph [0070] (full inflation of radial balloon)
	Regarding claims 6 and 18, Benz discloses wherein the second compressive force is applied before the first compressive force. Examiner notes that for purposes of claims 6 and 18, the first compressive force can reasonably be considered to occur in Benz’s Paragraph [0071] (full inflation of ulnar balloon), while the second compressive force can reasonably be considered to occur in Benz’s Paragraph [0069] (initial inflation of radial balloon).
Regarding claim 7, Benz discloses the first compressive force fully compresses the ulnar artery (Benz: Paragraph [0072]).
Regarding claim 8, Benz discloses the first compressive force partially compresses the ulnar artery (Benz: Paragraph [0072]).
Regarding claim 10, Benz discloses monitoring patency of the radial artery (Benz: Paragraph [0072]).
Regarding claims 11 and 19, Benz discloses the width of the band 11 (Benz: Fig. 1) is at least 40 mm (Benz: Paragraph [0056]).
Regarding claim 12, Benz discloses the band 11 (Benz: Fig. 1) possesses a central line of axis traversing from a first end of the band through a center to a second end of the band, said axis dividing the band in a first half and a second half of the band, the first balloon located substantially in the first half of the band and the second balloon located substantially in the second half of the band.
Regarding claim 13, Benz discloses the width of the second balloon 40 (Benz: Fig. 1) is substantially same as the width of the band (Benz: Paragraph [0056]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Benz (US 2015/0018869) in view of Wada et al. (US Pub. No.: 2004/0098035), and further in view of Drasler et al. (US 2016/0213373 A1).
Regarding claim 9, Benz in view of Wada discloses the claimed invention substantially as claimed, as set forth above for claim 1.  However, Neither Benz nor Wada discloses the step of compressing the radial artery at a point upstream and proximal to the access site thereby decreasing radial artery pressure, as well as flow at the access site.
Drasler teaches, in the same field of endeavor (a method directed at obtaining hemostasis on patient’s limb), yet another similar method of performing patent hemostasis. In order to further reduce radial blood pressure at the access site, Drasler teaches providing a radial restriction element at a point upstream and proximal to the access site to apply compression to the radial artery (Abstract; Paragraph [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Benz in view of Wada, by providing the step of compressing the radial artery at a point upstream and proximal to the access site, for the purpose of further reducing radial blood pressure at the access site (Drasler, Abstract and Paragraph [0066]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (US Pub. No.: 2015/0018869) in view of Wada et al. (US Pub. No.: 2004/0098035) and Bernat (“Efficacy and Safety of Transient Ulnar Artery Compression to Recanalize Acute Radial Artery Occlusion After Transradial Catheterization”).
Regarding claim 20, Benz discloses a method directed at obtaining hemostasis of a radial artery after performing a catheterization procedure on a wrist of a patient at an access site of the radial artery (101, Fig. 4), comprising performing the following steps: (a) wrapping and securing a band (11, Fig. 4) around the wrist of the patient at the access site where bleeding is to be stopped (Para. [0068]), said band comprising at least a first balloon (30, Fig. 4) and at least a second balloon (40, Fig. 4); (b) positioning the at least first balloon to provide a first compressive force on an ulnar artery (103, Fig. 4), wherein the at least first balloon has a first surface (upper surface, Fig. 4) in contact with the band; (c) positioning the at least second balloon to provide a second compressive force on the radial artery at the access site (Fig. 4); (d) applying the first compressive force on the ulnar artery by inflating the at least first balloon (Para. [0069]); (e) applying a second compressive force on the radial artery at the access site by inflating the at least second balloon ([0055], [0056], and [0067]-[0073]); (f) continuing to apply the first compressive force to the ulnar artery ([0055], [0056], and [0067]-[0073]); (g) continuing to apply the second compressive force for a duration of time to obtain hemostasis of the radial artery ([0055], [0056], and [0067]-[0073]); wherein the at least first balloon is located substantially in a palmar aspect of the band (Fig. 4 and Para. [0045], [0055], [0056], and [0067]-[0073]); wherein the band is configured to locate a substantial part of the at least second balloon distal from a base of a palm, whereby when the band is wrapped around the wrist positioning the at least first balloon to provide the first compressive force (Fig. 4 and Para. [0045], [0055], [0056], and [0067]-[0073]); wherein the at least first balloon has a boundary including more than one edge (Fig. 4).  Examiner notes that Paragraph [0073] states the following step: “vi) Removing the wristband 10 from the wrist 100. When hemostasis is achieved at the puncture site 105 and arteriotomy 102, for example after one or two hours of compression with patency present in both the ulnar 103 and radial 101 arteries, the syringe or pump is used to slowly withdraw air or gas from the balloons 30, 40 and 70 until the cavities 33, 43 and 73 are empty.”  Examiner submits that this disclosure necessarily requires the step of applying a continuous partial compression to the ulnar artery until hemostasis is achieved.
Although Benz discloses the first compressive is focal at the ulnar artery, Benz does not specifically disclose the location of the ulnar pressure site is a Guyon’s canal; and wherein the at least first balloon is connected to the band by a connector on only one edge of the at least first balloon. 
However, Bernat teaches a similar method of obtaining patent hemostasis after a catheterization procedure, wherein pressure is applied to an ulnar pressure site. Specifically, Bernat teaches it is well-known in the art to apply the ulnar pressure just proximal to the pisiform bone, which marks the Guyon’s canal (Pages 1698-1699: see “Methods”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Benz, by selecting the Guyon's canal as the specific location along the ulnar artery in which to apply the ulnar pressure, as Bernat teaches said location is a well-known for achieving patent hemostasis of the radial artery after catheterization (Pages 1698-1699: see “Methods”).
Wada teaches, in the same field of endeavor (a method directed at obtaining hemostasis on patient’s limb), a method comprising a first balloon (5, Fig. 4) is connected to a band (2, Fig. 4) by a connector (11, Fig. 4) only at one edge of the first balloon (Figs. 1 and 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Benz to include the at least first balloon is connected to the band by a connector only at one edge of the at least first balloon as taught by Wada in order to obtain the advantage of having a better hemostatic effect by enabling the compression force applied to the target site in an oblique direction (Wada, Para. [0133]).
Examiner notes that the combination of Benz as modified by Bernat and Wada would therefore result in a method wherein the band is configured to locate a substantial part of the second balloon distal from the base of the palm, whereby when the band is wrapped around the wrist positioning the first balloon to provide a focal compressive force at the Guyon’s canal, the second balloon positions itself to automatically cover the access site.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10524802 B2   Kimura et al discloses a hemostatic device comprising a band and an inflatable balloon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771